Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim 17 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US Patent 2,855,636 (Donnelly).
	With respect to claim 17, Donnelly shows an insulating structure comprising: a trim breaker (21, Fig.2) coupled to first panel (9) and second panel (8) to define an insulating cavity therein; wherein the liner and the wrapper at least partially define a structural cabinet (fig.1); a barrier (13, Fig.2) having an insulation surface and an adhering surface with edge portions between the insulation surface and the adhering surface, the barrier (13) being positioned between the first panel (9) and the second panel (8),  and coupled to the trim breaker (21, Fig.2) via the adhering surface (Col.2 lines 65-68); an inner gasket (15, Fig.2) proximate the second panel (8) and coupled to the barrier (Fig.2); and an outer gasket (other 15, Fig.2, Fig.3) proximate the first panel and coupled to the barrier, the inner gasket and the outer gasket each disposed around the edge portions of the barrier (13, Fig.2, Fig.3) and including a first lip (18, Fig.2) coupled to the insulation surface and a second lip (17/19, Fig.2, Fig.39) coupled to the adhering surface. 
Claim Rejections - 35 USC § 103
3.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,644,606 (Voda) in further view of US 2010/0139195 A1 (Tinianov).
With respect to claim 1, Voda shows an insulating structure comprising: a trim breaker (36, Fig.2); a first panel (12) coupled to the trim breaker; a second panel (13) coupled to the trim breaker and proximate the first panel; a barrier (29, Fig.2) having a first surface and a second surface, the barrier being positioned between the first and the second panels and coupled to the trim breaker (36) via the second surface. With respect to claim 1, Voda does not show a first film and a second film. Tinianov shows a first film (112, Fig.1) coupled to the first surface of the barrier; and a second film (112/114, Fig.1) coupled to the second surface of the barrier (100, Fig.2a-2h).  It would have been obvious to one having ordinary skill in the art to include first and second films to the barrier of Voda, such as shown by Tinianov, in order to provide a further thermally insulating sealed bridge between the panels to further reduce heat transfer and prevent dust or other particles from entering the space between the panels.
With respect to claim 3, the combination shows (Tinianov) wherein the barrier (100) includes edge portions, and wherein the first and second films (112, 114, Fig.1, Fig.2) extend around the edge portions to define an envelope (Fig.1, Fg.2).  
With respect to claim 4, the combination (Voda) shows wherein the trim breaker (36) further defines a first groove (groove at 37 in Fig.2 that accommodates portion 15 of the wrapper, OR recess 41), a central groove (central groove between 39 and 40), and a second groove (at 38 in Fig.2 where portion 21 of the liner is accommodated, OR recess 42)
With respect to claim 6, the combination shows (Voda) wherein the first panel 12) is positioned within the first groove (at 15/20, Fig.2) and the second panel (13) is positioned within the second groove (at 26/21).  
With respect to claim 7, the combination shows (Voda) further comprising: at least one gasket includes an inner gasket and an outer gasket (43, 43), wherein the outer gasket (43, Fig.2) is proximate the first panel (12) and the inner gasket (other 43) is proximate the second panel (13).  
5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,644,606 (Voda) in view of US 2010/0139195 A1 (Tinianov) in further view of DE102015222224 (DE ‘224).
With respect to claim 2, the combination does not teach the barrier is a glass material. DE ‘224 shows the barrier (11) is a glass material (see line 62 in the claims section of the translation/ line 188 of pg.5 of translation). It would have been obvious to one having ordinary skill in the art to make the barrier of modified Voda out of a glass material, such as shown by DE ‘224, in order to provide a sturdy durable material that forms efficient heat and moisture barrier between the panels/walls.
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,644,606 (Voda) in view of US 2010/0139195 A1 (Tinianov) in further view of US 2017/0298680 (Schreiber).
With respect to claim 2, modified Voda does not disclose the barrier is a glass material. 
	Schreiber teaches a barrier (2, Fig.2) of a glass-type material (section 0050). It would have been obvious to one having ordinary skill in the art to make the barrier of Voda out of a glass material, such as taught by Schreiber, in order to provide a sturdy durable material that forms efficient heat and moisture barrier between the panels/walls.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,644,606 (Voda) in view of US 2010/0139195 A1 (Tinianov) in further view of
US Patent 2,792,959 (Diamond).
	With respect to claim 5, modified Voda shows the barrier is coupled to the trim breaker and disposed within the central groove. However, Voda does not explicitly teach adhesive for coupling the barrier. Diamond shows adhesive to couple a barrier (26, Col.2 line 72-Col.3 line 2). It would have been obvious to one having ordinary skill in the art to use adhesive to fix the barrier of modified Voda, such as shown by Diamond, in order to securely hold the barrier inside the central groove. 
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,644,606 (Voda) in view of US 2010/0139195 A1 (Tinianov) in further view of US Patent 2,518,673 (Ellsworth).
With respect to claim 8, modified Voda does not explicitly teach the at least one gasket is compressible material. Ellsworth shows wherein the at least one gasket (45, Fig.3) is a compressible material (sponge rubber like; Col.4 lines 11-28).  It would be obvious to one having ordinary skill in the art to make the gasket a compressible material, as taught by Ellsworth, in order to overcome internal pressure, load and deflection.
9.	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0298680 (Schreiber) in further view of US 2015/0284987 A1 (Lohwasser).
	With respect to claim 9, Schreiber shows a vacuum insulated structure, comprising: a first panel (15), a second panel (16) and proximate the first panel; and a barrier (2, Fig.2) of a glass-type material (section 0050) positioned between the first and the second panels (Fig.2), the barrier (2) including a gasket assembly (18 Fig.2) operably coupled to the first panel and the second panel (at 3.1 and 3.2, Fig.2, section 0050).  With respect to claim 9, the combination does not show a trim breaker. Lohwasser shows a trim breaker (12), first and second panels (10, 10) coupled to the trim breaker, the barrier (15) having a surface coupled to the trim breaker (12, via sealant 28, section 0046). It would be obvious to one having ordinary skill in the art to include a trim breaker to the unit of Schreiber, as taught by Lohwasser, in order to keep and hold the two panes at a spaced apart parallel relationship, support, hold, and reinforce the entire structure in position. 
With respect to claim 10, the combination shows (Schreiber and Lohwasser) wherein the first and second panels define a cavity (20, Fig.2 in Schreiber/at 28, Fig.1 Lohwasser).  
With respect to claim 11, the combination shows (Schreiber and Lohwasser) including insulation materials (17, Fig.2, Schreiber/28, Lohwasser) disposed within the cavity defined by the first and second panels.  
With respect to claims 12 and 13, the combination does not teach the gaskets are disposed in recesses of the barrier. Lohwasser shows wherein the gasket assembly includes an inner gasket (25) and an outer gasket (25) that each have an extruded configuration, and wherein the barrier (15) includes recesses (“step-like recess” Fig.1, section 0046) in which the inner gasket and the outer gasket are disposed, respectively (Fig.1). It would have been obvious to one having ordinary skill in the art to modify the barrier of Schreiber, such that it has recesses to accommodate the inner and outer gasket, as taught by Lohwasser, in order to snuggly fit the gaskets therein and prevent movement therein between.
With respect to claim 14, the combination shows wherein the barrier includes a film (10, Fig.2, Schreiber/ 20, Fig.1, Lohwasser) that is adhered to the barrier.  
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0298680 (Schreiber) in view of US 2015/0284987 A1 (Lohwasser) in further view of US 2012/0104923 A1 (Jung).
	With respect to claim 15, the combination doesn’t explicitly show the first panel is an outer wrapper and the second panel is an inner liner of a structural cabinet. Jung shows vacuum insulated structure having a first panel (120) being an outer wrapper, a second panel (110) being an inner liner, and the outer wrapper and the inner liner cooperate to form a structural cabinet for an appliance. It would have been obvious to one having ordinary skill in the art to use the insulated structure of modified Schreiber for a structural cabinet, such as shown by Jung, in order to properly seal and provide an efficient and long term efficient insulation between the inner and outer wrapper of the cabinet.
11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0298680 (Schreiber) in view of US 2015/0284987 A1 (Lohwasser) in further view of US Patent 6,637,093 B2 (Richardson).
With respect to claim 16, the combination doesn’t explicitly show the first panel is an outer wrapper and the second panel is an inner liner to cooperate to form a door panel of an appliance. Richardson shows vacuum insulated structure having a first panel (42) being an outer wrapper, a second panel (44) being an inner liner, and the outer wrapper and the inner liner cooperate to form a door of an appliance. It would have been obvious to one having ordinary skill in the art to use the insulated structure of modified Schreiber for a door of an appliance, such as shown by Richardson, in order to properly seal and provide an efficient and long term efficient insulation between the inner and outer wrapper of a door panel of an appliance.
12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,855,636 (Donnelly) in further view of DE102015222224 (DE ‘224).
	With respect to claim 18, Donnelly does not disclose the barrier is a glass material. 
	DE ‘224 shows the barrier (11) is a glass material (see line 62 in the claims section of the translation/ line 188 of pg.5 of translation). It would have been obvious to one having ordinary skill in the art to make the barrier of Donnelly out of a glass material, such as shown by DE ‘224, in order to provide a sturdy durable material that forms efficient heat and moisture barrier between the panels/walls.
13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,855,636 (Donnelly) in further view of US 2017/0298680 (Schreiber).
With respect to claim 18, Donnelly does not disclose the barrier is a glass material. 
	Schreiber teaches a barrier (2, Fig.2) of a glass-type material (section 0050). It would have been obvious to one having ordinary skill in the art to make the barrier of Donnelly out of a glass material, such as taught by Schreiber, in order to provide a sturdy durable material that forms efficient heat and moisture barrier between the panels/walls.


Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637